ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                      )
                                                 )
The General Electric Company                     ) ASBCA No. 62750
                                                 )
Under Contract No. FA8626-16-C-2138 et al.       )

APPEARANCES FOR THE APPELLANT:                      Kathryn T. Muldoon Griffin, Esq.
                                                    Gregory A. Smith, Esq.
                                                     Smith Pachter McWhorter PLC
                                                     Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Samuel W. Morris, Esq.
                                                    Amelia R. Lister-Sobotkin, Esq.
                                                     Trial Attorneys
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
7 days of the date of this Order.

       Dated: September 15, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62750, Appeal of The General
Electric Company, rendered in conformance with the Board’s Charter.

       Dated: September 16, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals